In an action to recover damages for injuries sustained by plaintiff-wife’s falling on snow and ice, the jury awarded a verdict to her and also to her husband in a companion action for loss of services. The defendant appeals, urging that the cause of action was barred by reason of the fact that it was not commenced within one year after it accrued, as required by subdivision c of section 394a-1.0 of the Administrative Code of the City of New York. Judgment unanimously affirmed, with costs. Appellant is precluded from setting up the above defense because of its failure to plead it in the answer or to move *1015to amend at the trial. (Arnold v. Village of North Tarry town, 137 App. Div. 68, ail’d. 203 N. Y. 536; Diohins v. City of New York, 228 App. Div. 853.) Present — Lewis, F. J., Carswell, A del, Sneed" and "Wenzel, JJ~. [See 274 App. ¡ Dwl 801.] . I